UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4221


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROGER CHARLES MENNER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:08-cr-00322-HEH-1)


Submitted:   March 30, 2010                 Decided:   April 20, 2010


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Craig W. Sampson, BARNES & DIEHL, P.C., Chesterfield, Virginia,
for Appellant.   Dana J. Boente, Acting United States Attorney,
Alexandria, Virginia; John A. DiCicco, Acting Assistant Attorney
General, Alan Hechtkopf, Mark S. Determan, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Roger       Charles        Menner        appeals       his        conviction      for

charges       of        filing    a      false     tax       return        and     impeding      the

administration of the Internal Revenue Code.                                On appeal, Menner

argues that the district court denied him access to the counsel

of his choice, thereby violating his Sixth Amendment rights.

For the reasons that follow, we affirm.

               In pre-trial proceedings in the district court, Menner

requested that his chosen counsel, Oscar Stilley, be admitted

pro    hac     vice       to     the   Eastern         District       of    Virginia      without

associating         with       local   counsel         as    required      by    E.D.    Va.    Loc.

Crim. R. 57.4.             The district court denied the request to waive

the association requirement, and denied Stilley’s application to

be admitted pro hac vice because it was not signed by local

counsel.           On    appeal,       Menner     argues       that     the      district      court

deprived him of his Sixth Amendment right to choose his own

counsel by enforcing the association requirement of the local

rules.

               The Sixth Amendment affords a criminal defendant the

right    to    retain          counsel    of     his    choosing.           United      States    v.

Gonzalez-Lopez, 548 U.S. 140, 144 (2006).                             However, a defendant

may not insist on representation by a person who is not a member

of    the     bar.        Id.     at     151-52.            Moreover,      trial     courts      may



                                                  2
“establish criteria for admitting lawyers to argue before them.”

Id. at 151.

            Rules   requiring      foreign    counsel     to    associate     with

local counsel before they may be admitted to the bar of a court

have been consistently upheld.            See In re Forfeiture Hearing as

to   Caplin     &      Drysdale,    Chartered,      837 F.2d 637,    645

(4th Cir. 1989) (en banc) (citing Ford v. Israel, 701 F.2d 689,

692-93 (7th Cir. 1983)).         The rule at issue here, E.D. Va. Loc.

Crim. R. 57.4, is a reasonable means by which the district court

may regulate the practioners who appear before it.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented     in    the    materials

before   the   court    and    argument    would   not    aid   the    decisional

process.

                                                                         AFFIRMED




                                       3